Citation Nr: 1228039	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  96-20 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for post-traumatic injury right costo-vertebral junction of the right 4th and 8th ribs.

3.  Entitlement to an evaluation in excess of 30 percent for right knee chondromalacia from August 1, 1997 through July 29, 1998.

4.  Entitlement to an evaluation in excess of 10 percent for right knee arthritis from August 1, 1997 through July 29, 1998.

5.  Entitlement to an evaluation in excess of 60 percent from March 1, 2001, for service-connected total right knee replacement.

6.  Entitlement to an initial evaluation in excess of 50 percent prior to January 25, 2009 for depression. 

7.  Entitlement to an evaluation in excess of 70 percent from January 25, 2009 for depression.

6.  Entitlement to an initial evaluation in excess of 10 percent for sensory loss lateral side of right calf due to damage of the superficial peroneal nerve with reflex sympathetic dystrophy of the right lower extremity.

7.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU) prior to January 31, 2004. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 1979. 

This case initially came to the Board of Veterans' Appeals (Board) by means of an August 1995 rating decision rendered by the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied a rating in excess of 10 percent for the Veteran's right knee disability.  In July 2000, the Board remanded the case to the RO for further evidentiary development.  During the pendency of the appeal, the RO amended the rating for this disability as follows: 

			20 percent from October 31, 1994; 
			100 percent from May 10, 1996; 
			30 percent from August 1, 1997; 
			100 percent from July 30, 1998; and 
			60 percent from March 1, 2001. 

In addition to his appeal of the disability evaluation assigned for his right knee disability, the Veteran perfected a timely appeal of an October 2001 rating decision that granted service connection for depression with assignment of a 30 percent disability rating and a June 2002 rating action that denied service connection for a right foot condition; a disability evaluation in excess of 0 percent for sensory loss of the lateral side of the right calf, status post damage of the superficial peroneal nerve; and entitlement to TDIU benefits. 

In January 2003, the Board issued a decision that awarded service connection for the Veteran's low back disability and reflex sympathetic dystrophy of the right lower extremity. The Board also denied a rating in excess of 20 percent, prior to May 10, 1996, for the Veteran's right knee disability based upon subluxation and instability. However, a separate 10 percent disability rating for arthritis with painful motion of the right knee was granted as of August 30, 1995. 

The Board deferred action on the Veteran's claims for service connection for a left knee disability and increased evaluations for depression and a right knee disability pending further development in this case by the Board's Evidence Development Unit (EDU). However, the regulations permitting the Board to develop evidence (38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) were held subsequently held be invalid. See Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339   (Fed. Cir. 2003). Therefore, in October 2003, the Board remanded this case to the RO for development. 

In July 2007, the Board again remanded the case for additional development including obtaining additional treatment records, obtaining SSA records, and providing examinations for the Veteran's depression and right lower extremity neurological impairment.     

Following additional development by the RO, the case has been returned to the Board for further appellate consideration.

The issue of entitlement to service connection for polyarticular arthritis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  The Board also notes that the RO has been developing the Veteran's claim for an increased evaluation for trochanteric bursitis, right hip and deferred rating in January 2012.   

The issues of entitlement to service connection for a right foot disability; entitlement to service connection for post-traumatic injury right costo-vertebral junction of the right 4th and 8th ribs; entitlement to an evaluation in excess of 10 percent for right knee arthritis from August 1, 1997 through July 29, 1998; entitlement to an initial evaluation in excess of 50 percent prior to January 25, 2009 for depression; entitlement to an evaluation in excess of 70 percent from January 25, 2009 for depression; entitlement to an initial evaluation in excess of 10 percent for sensory loss lateral side of right calf due to damage of the superficial peroneal nerve with reflex sympathetic dystrophy of the right lower extremity; and entitlement to a TDIU prior to January 31, 2004 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From August 1, 1997 through July 29, 1998, the Veteran was in receipt of the maximum schedular rating under Diagnostic Code 5257for for recurrent subluxation, lateral instability or other impairment of the knee. 

2.  Since March 1, 2001, the Veteran has been in receipt of the maximum evaluation provided under applicable diagnostic criteria for total right knee replacement


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for right knee chondromalacia from August 1, 1997 through July 29, 1998, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2011). 

2.  The criteria for an evaluation in excess of 60 percent for total right knee replacement since March 1, 2001, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 5055 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

The Board may proceed with the issue on appeal at this time without reviewing the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.  The United States Court of Appeals for Veterans Claims has held that, in a case where the law is dispositive of the claim, the claim should be denied for lack of legal merit under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  That court has also held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, because of the nature of the Veteran's right knee disorder which necessitated surgical procedure, the RO assigned separate disability evaluations for separate periods of time.  The Veteran is receiving the maximum evaluations available for his total right knee replacement and his right knee chondromalacia and the disabilities have not changed, a uniform evaluation at the currently assigned levels are warranted.  

Initially, the Board notes that the Veteran was injured while on night maneuvers in April 1978 when he fell sustaining a lateral dislocation in his right patella.  The Veteran had several subsequent dislocations and underwent patellar reefing in August 1978.  The Veteran was placed on six months limited duty and it was recommended that he be kept on a limited duty status.  It was not adhered to, and a Congressional Investigation was commenced due to the Veteran's complaints of nonadherence to the recommendations of the Medical Board by the Marine Corps.    

The Veteran's right knee chondromalacia was rated 30 percent disabling under Diagnostic Code 5257 from August 1, 1997 through July 29, 1998.  Diagnostic Code 5257 provides a maximum 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).   
   
The Veteran's right total knee replacement has been rated 60 percent disabling under Diagnostic Code 5055 since March 1, 2001.  Diagnostic Code 5055 provides a total rating for one year following prosthetic replacement of a knee joint.  Following the one-year total rating period, a 60 percent rating is the maximum available rating for a knee replacement.  

A 60 percent rating is warranted where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011).  The minimum rating to be assigned for total knee replacement is 30 percent, and, Diagnostic Code 5055 also provides for rating by analogy under Diagnostic Codes 5256, 5261, or 5262, where there are intermediate degrees of residual weakness, pain, or limitation of motion.  Because the disability has already been rated 60 percent for the appeal period, there is no need to consider an intermediate degree of disability between 30 percent and 60 percent.  In addition, because 60 percent is the maximum rating available (after the one-year total rating), there is no need for further analysis of the 60 percent schedular rating. 

Under the amputation rule, the combined rating for a disability shall not exceed the rating for an amputation at the elected level, were amputation to be performed.  Amputation of the right leg at the knee would warrant a 60 percent rating, according to 38 C.F.R. § 4.71a, Diagnostic Code 5164.  Therefore, the combined evaluations for the prosthetic right knee shall not exceed a 60 percent evaluation.  38 C.F.R. § 4.68 (2011).  

In this case, as the Veteran is already in receipt of the maximum ratings under Diagnostic Code 5257 and 5055, the Board finds that increased evaluations are not warranted for the Veteran's right knee chondromalacia and right knee total knee replacement.  38 C.F.R. § 4.71a, Diagnostic Codes 5257 and 5055.  Thus, the Veteran can only be awarded a rating in excess of 30 percent under Diagnostic Code 5257 and in excess of 60 percent under Diagnostic Code 5055 on an extraschedular basis.  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected residuals of right knee replacement present such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

As discussed above, the criteria pertaining to residuals of right knee replacement in the Rating Schedule focus on severe painful motion or weakness in the affected extremity.  Such symptomatology describes the Veteran's current disability picture.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id.  Lastly, there is no indication of a compensable disabling scar.  

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  The benefit of the doubt doctrine will, therefore, not be applied.  See 38 U.S.C.A. § 5107 (West 2002).  


ORDER

Entitlement to an evaluation in excess of 60 percent from March 1, 2001, for total right knee replacement is denied.

Entitlement to an evaluation in excess of 30 percent for right knee chondromalacia from August 1, 1997 through July 29, 1998 is denied.


REMAND

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for many years, and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  

In July 2000, the Board remanded the case for additional development.  Specifically, the Board directed that the RO request the Veteran to clarify whether he was seeking a TDIU for any period of time and if the Veteran filed to such a claim, that the RO undertake any pertinent development and ensure that vocational rehabilitation (VOC REHAB) and counseling records concerning the Veteran were associated with the file.  Although the Veteran indicated that he went though VOC REHAB training, these records have not been obtained and associated with the claims file.

In July 2007, the Board remanded the case for additional development.  Specifically, the Board directed that the RO obtain all SSA records pertinent to the Veteran's claims to include any decisions and the medical records upon which those decisions were based and that all attempts to secure these documents should be associated with the claims folder and the Veteran should be kept abreast of all efforts and their result.

The claims file contains an initial request for SSA records from SSA NRC, "The CAVES," VA Project on August 8, 2007.  On August 20, 2007, the RO received a replay from "The CAVES" that after exhaustive and comprehensive searches, they were unable to locate medical records and that further efforts would be futile.    

The Board notes that the record is absent a Formal Finding of Unavailability, indicating that the Veteran's SSA records were unavailable for review.  The first indication to the Veteran that SSA records do not exist is in January 2012.  In response, the Veteran's wife submitted a statement received by VA in February 2012 in which she states that the Veteran is on Social Security through the Tucson, Arizona office and that VA's claim that SSA does not have existing records is false.  In an April 2012 statement from the Veteran regarding his wife's February 2012 statement, he agrees with the statement made regarding his SSA records.  

Thus, it is the Board's opinion that the AMC should request the Veteran's SSA records from the Tucson, Arizona SSA office and directly from the Veteran.  When VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  As the Veteran's SSA records have not yet been associated with the claims file, and there is no indication that the AMC or RO has directly requested such records from the local SSA office in Tucson, Arizona, the claims must be remanded for an additional attempt to obtain these records.

With respect to the issues of entitlement to service connection for a right foot disability and post-traumatic injury right costo-vertebral junction of the right 4th and 8th ribs, the Veteran has not been afforded a VA examination, with an opinion as to the etiology of these claimed disabilities. 
 
In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to his right foot, the Veteran underwent VA examination in March 2002.  The VA examiner noted that the Veteran claimed numbness but none was found, and the examiner stated that there did not appear to be any right foot condition.  In January 2007, the Veteran presented to emergency department with report of right foot stress fracture while in Mexico on December 17, 2006.  Bone scan in February 2007 demonstrated findings in the right foot and ankle suggesting an inflammatory polyarthritis.  On VA examination in November 2010, the examiner noted that the Veteran's right foot drags.  There are also various other right foot diagnoses of record including right foot paresthesias in April 2004, minimal valgus deformity first, second, third, and fourth MTP joints on x-ray in February 2007, and synovitis and tenosynovitis right foot in January 2007. 

With respect to post-traumatic injury right costo-vertebral junction of the right 4th and 8th ribs, in March 2007, the Veteran's attorney at that time submitted a statement that in late December 2006, the Veteran fell in the shower when he lost his balance due to weakness in his right knee.  The Veteran complained of pain since the fall.  Whole body bone imaging in February 2007 demonstrated findings at the costal vertebral junction of the fourth and 8th ribs suggesting probable post traumatic injury sustained in recent fall.    

In order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  In this regard, a medical opinion in conjunction with the review of the entire record and examination of the Veteran is warranted to indicate whether or not the Veteran has a right foot disability related to a service-connected disability and whether the Veteran's costal vertebral junction of the fourth and 8th ribs is related to a service-connected disability.  38 C.F.R. § 3.159(c)(4). 


Accordingly, the case is REMANDED for the following action:

1.  The Veteran's VOC REHAB folder should be obtained and associated with the claims file. 

2.  The SSA office in Tucson, Arizona as well as the Veteran should be contacted and asked to provide a copy of any decision regarding the Veteran's claim for SSA disability benefits, as well as copies of all medical records underlying those determinations.  If no SSA records are available, that fact should be documented, in writing, in the record, and the Veteran should be provided notice of that fact.
 
3.  The Veteran should be afforded the appropriate VA examination to determine the etiology of any current right foot disability and right costo-vertebral junction of the right 4th and 8th ribs.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

* The examiner should identify all current, chronic right foot disorders and provide an opinion as to whether it is at least as likely as not that any such disorder was caused or permanently aggravated by a service-connected disability.

* The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran has a chronic right costo-vertebral junction of the right 4th and 8th ribs which was caused or permanently aggravated by a service-connected disability.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran's cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


